Citation Nr: 1232008	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for acne vulgaris.

2.  Entitlement to a compensable evaluation for iron deficiency anemia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to November 1998.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision, by the Chicago, Illinois RO, which denied the Veteran's claims of entitlement to a compensable evaluation for acne vulgaris and a compensable evaluation for iron deficiency anemia.  

On September 14, 2011, the Veteran appeared at the Chicago RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In October 2011, the Board remanded the case to the RO for further evidentiary development.  The agency of original jurisdiction (AOJ) obtained additional VA treatment reports, and the Veteran was afforded VA examinations.  A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records dated through May 2012 have been associated with his paperless claims file.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2012, in which the AOJ confirmed the previous denials of the Veteran's claims.  As discussed below, the Board finds that there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's acne is not shown to result in deep acne, disfigurement of the head, face or neck, or scarring.  

2.  The record shows that the Veteran's anemia is asymptomatic with hemoglobin readings ranging from 13.5 to 15.8 gm/100ml.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7828 (2011).  

2.  The criteria for a compensable evaluation for iron deficiency anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in August 2006 from the RO to the Veteran, which was issued prior to the RO decision in December 2006.  An additional letter was issued in November 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the issues decided herein.  A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records dated through May 2012 have been associated with his paperless claims file.  Accordingly, the terms of the Board's September 2011 remand have been met in this regard.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the issues on appeal.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background.

By a rating action in May 1999, the RO granted service connection for iron deficiency anemia and acne vulgaris secondary to steroids, both evaluated as 0 percent disabling, effective November 4, 1998.  

The Veteran's claim for an increased rating for acne vulgaris and iron deficiency anemia (VA Form 119) was received in June 2006.  Submitted in support of the claim were VA progress notes dated from August 2000 to September 2008.  These records show that the Veteran received clinical evaluation and treatment for a gastrointestinal disorder.  During a clinical visit in March 2007, the Veteran reported that he was more tired and became cold more easily.  It was noted that the Veteran would be prescribed iron as his symptoms suggest that he had become anemic; he would also restart Mesalamine which had been successful for maintenance therapy.  These records do not reflect any complaints or treatment for the skin condition.  

Of record is a copy of a decision by the Social Security Administration (SSA), dated in October 2003, which found the Veteran to be disabled due Idiopathic proctocolitis and deficiency anemias.  

Received in November 2010 were records from SSA, which consist of VA progress notes dated from March 2001 to September 2003.  These records mention a history of iron deficiency anemia.  A hospital summary, dated in November 2001 indicates that the Veteran was evaluated for abdominal pain associated with ulcerative colitis.  The discharge summary included a diagnosis of history of iron deficiency anemia; it was noted that hemoglobin was currently within normal limits.  Those records do not reflect any complaints or treatment for acne vulgaris.  

At his hearing in September 2011, the Veteran testified that his service-connected disabilities had worsened.  The Veteran indicated that his anemia caused tiredness, shortness of breath and frequent headaches.  The Veteran indicated that he had not been prescribed any specific medications, but he took over-the-counter medications.  The Veteran also reported that the medications he took made him hungry; therefore, his weight fluctuated on a regular basis.  The Veteran indicated that he also experienced dizziness and he was always cold.   The Veteran testified that his acne vulgaris caused itching.  He reported having dark spots around his face and blotches.  

Received in November 2011 were VA progress notes dated from July 2004 to October 2011.  Those records do not reflect any complaints of or treatment for acne vulgaris.  Laboratory results in July 2009 reported hemoglobin level of 15.5 grams.  A November 2010 VA progress note contain lab results, which reflected a hemoglobin of 14.6 grams.  A review of the Veteran's virtual VA treatment records indicate that he was seen in May 2012 for evaluation of a breakout on his chest and back.  It was noted that he had a flare-up of ulcerative colitis a few months earlier and was placed on high dose of steroids, which caused a break out on his chest and back.  The examiner noted that the veteran had a pimple-type eruption on the chest and back.  The lesions on his chest had mainly cleared; he did not use anything on the areas.  The Veteran had photos showing several folliculocentric papules and pustules.  Examination of the chest revealed several pink folliculocentric papules; the upper back also had several hyperpigmented macules.  The assessment was steroid acne/folliculitis, resolving.  

The Veteran was afforded a VA examination in November 2011 for evaluation of his skin condition.   The Veteran reported suffering from acne ever since his military service.  The Veteran indicated that he gets large active lesions on the face, back and shoulders.  It was noted that treatment over the past year had included over-the-counter products.  It was reported that the Veteran had not been treated with any prescription medications ever.  He did report that treatments improved his acne, however, notes that they are usually somewhat "drying" to his skin.  On examination, it was noted that the Veteran's forehead, temples, nose and cheeks had scattered tiny closed comedones.  The right chin had a single 3mm pink inflammatory papule.  The right cheek had two small 2mm inflammatory papules.  No scarring or dyschromia was noted.  On his back, he had approximately ten 2-4mm hyperpigmented macules consistent with post-inflammatory hyperpigmentation.  No active lesions or scarring was noted.  The chest had two 2-mm resolving inflammatory papules along with approximately three small 2-3 mm hyperpigmentation.  The scrotum had one 4-mm inflammatory papule.  Total body surface area (BSA) was reported as 4 percent; exposed BSA was 3 percent.  The examiner indicated that no scarring was noted on the examination.  Onset and course was intermittent, non-worsening.  No corticosteroid, immunosuppressive drugs, UVB, PUVA, or electron beam therapy had been used.  No effects of treatment.  No functional impairment, systemic symptoms, malignancy or neoplasm, urticaria, vasculitis, erythema multiforms, acne, alopecia, scarring or disfigurement was noted.  No pustules, superficial cysts, deep inflamed nodules or pus-filled cysts were noted.  

The impression was mild acne vulgaris, predominantly comedonal type with few inflammatory papules.  The examiner noted that the Veteran had mostly comedonal acne on the face with only 3 percent BSA involved in exposed areas, with no dsychromia or scarring.  The Veteran also had very few inflammatory papules, along with post inflammatory hyperpigmentation on the chest, back and scrotum for a total BSA of 4 percent involved by acne vulgaris, with no scarring.  It was noted that the Veteran had been treated with over-the-counter products over the past 10 years.  

A VA examination was also conducted in November 2011 for evaluation of the iron deficiency anemia.  The Veteran noted that his daily activities were not restricted by his iron deficiency.  He stated that he slept a lot and his energy was down.  The Veteran reported feeling weak and he was fatigued and had occasional headaches, but he denied any lightheadedness; he had no syncope, no heart problems, and no shortness of breath.  He does not do any exercises.  He has never had any blood transfusion.  On examination, it was noted that hemoglobin done in September 2011 was 15.1, which is normal.  The examiner noted that, going through all the complete blood count studies from 2006 through 2011, the hemoglobin has always been above 13.5, usually between 14 and 15 grams.  The diagnosis was no iron deficiency anemia as the tests are normal.  The examiner stated that the symptoms of fatigue and weakness were related to his ulcerative colitis and not to any anemia.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Acne Vulgaris

The veteran's service-connected acne disability is currently rated noncompensable (zero percent) under Diagnostic Code (DC) 7828.  Under DC 7828, superficial acne (comedones, papules, pustules, and superficial cysts) of any extent warrants a noncompensable rating, or can be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  The Veteran's claim for benefits was filed prior to October 23, 2008, and he has not requested review under the revised criteria.  Thus, the Board need not consider the revised criteria.  

Under DC 7800 (disfigurement of the head, face, or neck) prior to October 23, 2008, one characteristic of disfigurement warrants a 10 percent evaluation.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement, a 50 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with six or more characteristics of disfigurement, an 80 percent rating is warranted.  38 C.F.R. § 4.118, DC 7800 (2007).  

The eight characteristics of disfigurement are: a scar, 5 or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 square inches; abnormal skin texture in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; and indurated and inflexible skin in an area exceeding 6 square inches. Id. at Note (1).  Any unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3).  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for acne vulgaris.  The evidence of record, overall, does not show that the Veteran's service-connected acne vulgaris results in deep acne; disfigurement of the head, face or neck; or scars.  Diagnostic Code 7828.  

Significantly, during the most recent VA examination in November 2011, the examiner described the Veteran's condition as mild acne with comedonal type and few inflammatory papules.  He has mostly comedonal acne on the face with only 3 percent involved in exposed areas and no scarring.  He also had post-inflammatory hyperpigmentation on his chest, back and scrotum for a total BSA of 4 percent involved by acne vulgaris with no scarring.  Thus, the Veteran is not shown to have deep acne involving any of the affected areas of his body; as noted above, the condition is described as mild.  Moreover, his skin condition has not required any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Board has also considered the Veteran's service-connected acne vulgaris under all other potentially applicable diagnostic codes; however, there are no other diagnostic codes that would assist the veteran in obtaining a higher, compensable disability rating, including DCs 7800 through 7805.  The Veteran's skin condition is not described as disfiguring to the head, face, or neck, and the evidence does not show any of the characteristics of disfigurement required for a compensable rating under DC 7800.  

For the reasons discussed above, the evidence does not more closely approximate the criteria for a compensable rating, and the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board observes that VA regulations provide for an extraschedular disability rating when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the record reflects that the Veteran has not required frequent hospitalizations for the service connected acne.  Moreover, the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

There are no distinct periods during the appeal period during which disability would warrant a higher rating.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Iron deficiency anemia

The Veteran is noncompensably rated for iron deficiency anemia.  Under 38 C.F.R. § 4.117, Schedule of Ratings-Hemic and Lymphatic Systems, DC 7700 provides that anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia shall be rated as 0 percent disabling with Hemoglobin 10 gm/100ml or less, asymptomatic; 10 percent disabling with Hemoglobin 10 gm/100ml or less with findings such as weakness, easy fatigability or headaches; 30 percent disabling with Hemoglobin 8 gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; 70 percent disabling with Hemoglobin 7 mg/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and 100 percent disabling with Hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  

A Note thereto indicates:  Evaluate complications of pernicious anemia, such as dementia or peripheral neuropathy, separately.  38 C.F.R. § 4.117, DC 7700.  

The record shows that any anemia is stable with hemoglobin readings ranging from 13.5 to 15.8.  None of these studies demonstrated a reading of 10 gm or less, which is one of the requirements for a compensable rating.  Although the Veteran is shown to have chronic fatigue, without lower hemoglobin readings, the Veteran is not entitled to a higher rating for his service-connected anemia.  In fact, at the examination in November 2011, the VA examiner stated that the symptoms of fatigue and weakness were related to the service-connected ulcerative colitis and not to anemia.  

The Veteran is competent to report symptoms associated with his anemia, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hemoglobin studies and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of his anemia including the hemoglobin studies.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim for an evaluation higher than zero percent for service-connected iron deficiency anemia; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57,-58.  


ORDER

Entitlement to a compensable disability rating for acne vulgaris is denied.  

Entitlement to a compensable evaluation for iron deficiency anemia is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


